     Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
FEDERAL TRADE COMMISSION, STATE OF NEW :
YORK, STATE OF CALIFORNIA, STATE OF    :
OHIO, COMMONWEALTH OF PENNSYLVANIA,    :
STATE OF ILLINOIS, STATE OF NORTH      :
CAROLINA, and COMMONWEALTH OF          :
VIRGINIA,                              :
                                       :
                    Plaintiffs,        :
                                       :
          -v-                          :
                                       :              20cv00706 (DLC)
VYERA PHARMACEUTICALS, LLC, AND        :
PHOENIXUS AG, MARTIN SHKRELI,          :            Memorandum Opinion
individually, as an owner and former   :                 and Order
director of Phoenixus AG and a former :
executive of Vyera Pharmaceuticals,    :
LLC, and KEVIN MULLEADY, individually, :
as an owner and former director of     :
Phoenixus AG and a former executive of :
Vyera Pharmaceuticals, LLC,            :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

      The parties dispute whether portions of two Board Meeting

minutes have been properly withheld on the ground of attorney-

client privilege.   Defendant Vyera Pharmaceuticals, LLC

(“Vyera”) has submitted the challenged documents for review in

camera.   After a recitation of the background and governing

legal standards, this Opinion requires Vyera to disclose some of

the withheld passages.
       Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 2 of 13




                                Background

       This action was filed on January 27, 2020.        Discovery began

shortly thereafter.      An Opinion of August 18, which largely

denied the defendants’ motions to dismiss, is incorporated by

reference, and familiarity with it is assumed.          See Fed. Trade

Comm'n v. Vyera Pharm., LLC, No. 20CV706 (DLC), 2020 WL 4891311,

at *14 (S.D.N.Y. Aug. 18, 2020).         Fact discovery is scheduled to

end on February 26.      Expert discovery is scheduled to conclude

on August 6.    The pretrial order in this non-jury trial is due

on October 20.

       In a letter of December 18, the plaintiffs requested that

this Court resolve disputes arising from redacted Turing

Pharmaceuticals AG Board Meeting minutes from December 15, 2017

(“2017 Meeting” and “2017 Minutes”)1 and redacted Phoenixus AG

Board Meeting minutes from March 15, 2019 (“2019 Meeting” and

“2019 Minutes).2     Specifically, the plaintiffs requested this

Court review all redacted portions of the 2017 Meeting Minutes,

and the redacted portions in Section 5 of the 2019 Meeting

Minutes.    On December 22, Vyera opposed the request and in

support of that opposition provided a declaration of Lukas

Däscher, the Secretary to the Board (“Declaration”).



1   Vyera was known as Turing Pharmaceuticals until late 2017.
2   Vyera is a wholly-owned subsidiary of Phoenixus.

                                     2
     Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 3 of 13




     An Order of December 23 directed defendant Vyera to submit

for in camera review the two documents by January 8, 2021.             The

passages at issue principally concern Vyera’s relationship with

RL Fine Chem (“RL Fine”).     In August 2015, Vyera acquired the

U.S. rights to the branded drug Daraprim, which is used to treat

toxoplasmosis.   The active pharmaceutical ingredient (“API”) of

Daraprim is pyrimethamine.     The plaintiffs’ amended complaint

alleges that Vyera entered into several anti-competitive

agreements with other companies, including exclusive supply

agreements.   The alleged goal of an exclusive supply agreement

was to preclude generic drug companies from obtaining access to

an FDA-approved pyrimethamine manufacturer.

     The amended complaint alleges that in November 2017 –- one

month before the 2017 Meeting -- Vyera entered an exclusive

supply agreement with RL Fine after learning that RL Fine was

preparing to seek FDA approval for the manufacture of

pyrimethamine.   Plaintiffs allege that, under the agreement,

Vyera was required to pay RL Fine a percentage of its Daraprim

net revenues regardless of whether Vyera actually received

pyrimethamine from RL Fine.     Plaintiffs allege that Vyera then

paid RL Fine millions of dollars but never received any

pyrimethamine from RL Fine.     Plaintiffs further allege that

Vyera used the agreement to direct RL Fine to cease supplying

pyrimethamine to two manufacturers of generic drugs.         On October


                                   3
     Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 4 of 13




25, 2019 –- seven months after the 2019 Meeting -- Vyera paid RL

Fine to terminate their agreement.

     The plaintiffs contend that the redacted portions of both

documents relate to allegations in the Amended Complaint that

the defendants paid RL Fine not to supply Vyera’s competitors

with pyrimethamine and that Vyera did not need an extra source

of pyrimethamine from RL Fine.     The plaintiffs argue that the

redacted portions of the minutes “primarily concern discussions

about the company’s business activities” and are therefore not

covered by the attorney-client privilege.

     Vyera argues in its letter of December 22 that the redacted

minutes reflect the solicitation and provision of legal advice

and therefore fall under the attorney-client privilege.

Specifically, Vyera states that the minutes include “discussions

with counsel regarding active investigations, solicitation of

legal advice, the provision of legal advice by counsel, and the

Board’s deliberation of that legal advice.”

                              Discussion

     The attorney-client privilege protects communications “(1)

between a client and his or her attorney (2) that are intended

to be, and in fact were, kept confidential (3) for the purpose

of obtaining or providing legal advice.”       Am. Civil Liberties

Union v. Nat'l Sec. Agency, 925 F.3d 576, 589 (2d Cir. 2019)

(citation omitted).    The purpose of the privilege is to


                                   4
     Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 5 of 13




facilitate openness and full disclosure between the attorney and

the client.    Upjohn Co. v. United States, 449 U.S. 383, 389

(1981).    “In order to balance this protection of confidentiality

with the competing value of public disclosure, however, courts

apply the privilege only where necessary to achieve its purpose

and construe the privilege narrowly because it renders relevant

information undiscoverable.”     United States v. Krug, 868 F.3d

82, 86 (2d Cir. 2017) (citation omitted).       The party invoking

the privilege bears the burden of establishing its

applicability.    United States v. Pugh, 945 F.3d 9, 18 (2d Cir.

2019).

     The “mere fact that attorneys are involved in a

communication does not cloak it with privilege.”         Starr Indem. &

Liab. Co. v. Am. Claims Mgmt., Inc., No. 13 CIV. 742 (DLC), 2014

WL 1378127, at *2 (S.D.N.Y. Apr. 8, 2014).        To qualify for the

privilege, a communication must be “generated for the purpose of

obtaining or providing legal advice as opposed to business

advice.”    In re County of Erie, 473 F.3d 413, 419 (2d Cir.

2007).    To determine the purpose of a communication, courts

consider “whether the predominant purpose . . . is to render or

solicit legal advice.”    Id. at 420.    “[L]egal advice involves

the interpretation and application of legal principles to guide

future conduct or to assess past conduct” and “requires a lawyer




                                   5
     Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 6 of 13




to rely on legal education and experience to inform

judgment.”   Id. at 419.

     “When an attorney is consulted in a capacity other than as

a lawyer,” for instance, as a business consultant, “that

consultation is not privileged.”       Id. at 421.   As a result, the

issue of predominant purpose “usually arises in the context of

communications to and from corporate in-house lawyers who also

serve as business executives.”     Id. at 419.     While the attorney-

client privilege applies to communications with a company’s in-

house counsel, “in-house attorneys are more likely to mix legal

and business functions.”    Id. at 421 (citation omitted).        Thus,

“an attorney's dual legal and non-legal responsibilities may

bear on whether a particular communication was generated for the

purpose of soliciting or rendering legal advice.”         Id.

     1. 2017 Meeting

     The participants in the 2017 Meeting were Chair Kevin P.

Mulleady, fellow Directors Akeel N. Mithani and Jordan Walker,

and Secretary Lukas Däscher.     In addition to being responsible

for recording minutes of the meetings, Däscher offers legal

advice regarding Swiss and European Union matters.         Däscher is a

Swiss attorney and has been Head of Legal Europe for Phoenixus




                                   6
        Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 7 of 13




since March 2016.      Attorneys Scott Vernick and Bradley Rodos of

the law firm of Fox Rothschild LLP also attended the meeting.3

        The charts below identify the redacted text by reference to

page number, the number of the box on the given page,4 and, where

necessary, the paragraph number within that box.            The charts

also describe the Court’s holding with respect to each

redaction.5

    Page Number   Paragraph   Holding
         of box   within
         on       redacted
         page     box
    3    1st      N/A         Not privileged.     May not be redacted.
         2nd      N/A         Not privileged.     May not be redacted.
         3rd      1           Not privileged.     May not be redacted.
                  2           Not privileged.     May not be redacted.
                  3           Not privileged.     May not be redacted.
                  4           Privileged. May     be redacted.
                  5           Privileged. May     be redacted.
                  6           Not privileged.     May not be redacted.
    4    1st      N/A         Not privileged.     May not be redacted.

        The defendants provided a privilege log to the plaintiffs

explaining their redactions of the 2017 Minutes.            The privilege



3 Vyera indicates that attorneys Michael Weiner and Karim Maizar
also provided legal advice to the Board during the meeting, but
they are not identified in the 2017 Minutes as attending the
meeting. In the body of the Minutes, Weiner’s advice appears to
be conveyed by Vernick, and Maizar’s advice appears to be
conveyed by Däscher.
4   Boxes surround the material redacted by Vyera.
5 The first two pages     of this document contain a translation of
the December 15, 2017     Board meeting minutes in German. Where
this Opinion rules on     the English version of those pages, those
rulings also apply to     the equivalent German passages.

                                      7
     Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 8 of 13




log states that portions of the Minutes should be redacted

because they reflect “advice from counsel regarding issues

pertaining to U.S. and Swiss law as applied to a contemplated

contractual arrangement.”

     The passages that must be disclosed do not reflect either a

request for legal advice or the delivery of legal advice.

Vernick begins the Meeting by informing the Board about

discussions between Vyera and RL Fine.       Then, in the first box

on page 3, he describes a business rationale for the RL Fine

collaboration and refers to information available to the Board

about competitors.   Nothing in the passage indicates that

Vernick is providing legal advice.      Similarly, in the second box

on page 3, the Chair and a fellow director provide their opinion

of the business rationale for a collaboration with RL Fine.

     In the third box on page 3, Paragraphs 4 and 5 describe

legal advice by Vernick and Däscher to the Board about the legal

implications of the collaboration.      The remainder of the third

box does not describe a request for legal advice or the

presentation of such advice.     It contains the continued

presentation by the Chair and a director of the agreement and,

in the final paragraph, their recommendation that the Board

approve the collaboration.     It notes that the Chair and director

have been informed of the legal risks, but it does not describe




                                   8
     Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 9 of 13




those risks.    Finally, the box on page 4 does not contain a

request for legal advice or a description of any legal advice.

     2. 2019 Meeting

     The participants in the 2019 Meeting were Chair Mulleady,

Directors Mithani and Walker, CEO Averill Powers (who also

functioned as Chief Strategy Officer and General Counsel),

Secretary Däscher, and attorneys Vernick and Rodos.

     The FTC has challenged the redactions in Section 5 of the

Minutes.    Redactions have been made from other portions of the

Minutes, but they are not the subject of this application.

Page Number    Paragraph    Holding
     of box    within
     on        redacted
     page      box
5    1st       1          Not privileged. May not be redacted.
               2          Not privileged. May not be redacted.
               3          Not privileged. May not be redacted.
               4          Not privileged. May not be redacted.
6     1st      1          Not privileged. May not be redacted.
               2          Not privileged. May not be redacted.
               3          Privileged legal solicitation and
                          advice. May be redacted.
               4          Privileged legal solicitation and
                          advice. May be redacted.
               5          Not privileged. May not be redacted.
               6          Privileged. May be redacted.
               7          Privileged. May be redacted.
      2nd      1          Privileged legal advice. May be
                          redacted.
               2          Privileged discussion with counsel
                          regarding legal issues. May be
                          redacted.
7     1st      1          Privileged discussion with counsel
               (continued regarding legal issues. May be
               from       redacted.
               previous
               page)


                                   9
        Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 10 of 13




                  2            Privileged discussion with counsel
                               regarding legal issues. May be
                               redacted.
                  3            Privileged discussion with counsel
                               regarding legal issues. May be
                               redacted.
                  4            Privileged discussion with counsel
                               regarding legal issues. May be
                               redacted.
                  5            Privileged discussion with counsel
                               regarding legal issues. May be
                               redacted.
                  6            Privileged legal advice. May be
                               redacted.
                  7            Privileged legal advice. May be
                               redacted.
8        1st      N/A          The last two sentences of this box are
                               privileged legal advice and may be
                               redacted. The remaining part of this
                               box is not privileged and may not be
                               redacted.

     Vyera explains that the redacted passages in Section 5

reflect the solicitation of legal advice and the provision of

legal advice by attorneys Vernick and Powers.            Specifically,

Vyera states that Section 5 includes legal advice regarding the

FTC’s ongoing investigation, the termination of a company

employee, an employment law-related ongoing investigation being

conducted by outside counsel, and Vyera’s agreement with RL

Fine.

     Page 5

     In the box on page 5, the first paragraph contains a

description of a past fact and then a question.            The description

does not constitute legal advice, taken by itself or in context.




                                      10
     Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 11 of 13




The question is whether a particular course of action would

appear problematic.    It does not seek legal advice.

     In the second paragraph in that box, Vernick and a board

member reply to the question.      The principal speaker is the

board member, who is not an attorney.       The reply to the question

does not supply legal advice.

     In the third paragraph, the CEO asks about market

intelligence and a Board member responds.        In the final

paragraph, there is a description of a topic under discussion

with no indication that it reflects either the request for or

provision of legal advice.     These paragraphs may not be

redacted.

     Page 6

     In the first paragraph in the first box on page 6, a Board

member refers to information that he and the CEO have received

from Däscher and others.     This does not refer to legal advice.

The subsequent discussion by the Chair and a Board member do not

reflect a request for legal advice.

     In the second paragraph, the CEO reports that he considers

something to be inappropriate, and a Board member responds.

There is no request for or delivery of legal advice.

     In the third and fourth paragraphs, the Chair and a Board

member ask for legal advice, and Vernick responds.         These

paragraphs contain privileged information.


                                   11
     Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 12 of 13




     In the fifth paragraph, the CEO asks a fact question and a

Board member responds.     This is not privileged.

     In the sixth and seventh paragraphs, Vernick asks a

question and a discussion ensues.       This may reflect the attorney

gathering information in order to provide legal advice.          It may

be redacted.

     The second box on page 6 contains advice from counsel and

discussion with counsel regarding their work.         Both paragraphs

in the second box may be redacted.

     Page 7

     Paragraphs 1 through 6 in the box on page 7 continue the

discussion of the issue begun at the bottom of page 6.          The

Board sought legal advice on that topic and this discussion

relates directly to that legal advice.       These paragraphs may be

redacted.

     Paragraph 7 in the box on page 7 relates to a new topic.

Däscher reports non-privileged information and asks for

information.   This discussion may relate to Däscher’s intention

to provide legal advice and may be redacted.

     Page 8

     In the box on page 8, the CEO discusses reputation issues

for the company in connection with a particular issue, and two

board members provide their views.       This discussion is not

privileged.    In the final two sentences, however, Vernick adds


                                   12
     Case 1:20-cv-00706-DLC Document 370 Filed 01/13/21 Page 13 of 13




his views on the subject.     While it is not entirely clear that

Vernick’s observations constitute legal advice, those two

sentences may be redacted.

                               Conclusion

     Vyera shall submit to the plaintiffs redacted versions of

the Turing Pharmaceuticals AG Board Meeting Minutes from

December 15, 2017 and the Phoenixus AG Board Meeting Minutes

from March 15, 2019 that comply with the holdings in this

Opinion by Friday, January 15, 2021 at noon.



Dated:    New York, New York
          January 13, 2021




                                   13
